 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SADEGH POOZESH, et al.,                           No. 1:19-cv-01466-LJO-SKO
12                       Plaintiffs,                    ORDER DIRECTING THE CLERK TO
                                                        TERMINATE PLAINTIFFS SOHIELA
13           v.                                         ABDOLLAHIAN AND ASSADOLLAH
                                                        AGHABABA
14    MICHAEL R. POMPEO, et al.,
                                                        (Doc. 31)
15                       Defendants.
16

17

18          On December 18, 2019, Plaintiffs Sohiela Abdollahian and Assadollah Aghababa

19   (“Plaintiffs Abdollahian and Aghababa”) filed a Notice of Voluntary Dismissal, pursuant to Federal

20   Rule of Civil Procedure 41(a)(1)(A), in which they voluntarily dismiss, without prejudice, all

21   claims as to those Plaintiffs in the complaint. (Doc. 31.)

22          In relevant part, Rule 41(a)(1)(A) provides as follows:

23          [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
            dismissal before the opposing party serves either an answer or a motion for
24
            summary judgment; or (ii) a stipulation of dismissal signed by all parties who have
25          appeared.

26   Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff may dismiss some or all of the defendants, or some or
27   all of his claims, through a Rule 41(a)(1) notice,” and the dismissal “automatically terminates the
28
 1   action as to the defendants who are the subjects of the notice.” Wilson v. City of San Jose, 111

 2   F.3d 688, 692 (9th Cir. 1997).

 3            Plaintiffs Abdollahian and Aghababa filed their notice before Defendants served either an

 4   answer or a motion for summary judgment. As such, Plaintiffs Abdollahian and Aghababa have

 5   voluntarily dismissed their claims without prejudice and this case has automatically terminated as

 6   to those Plaintiffs. Fed. R. Civ. P. 41(a)(1)(A). Accordingly, the Clerk of the Court is directed to

 7   TERMINATE Plaintiffs Sohiela Abdollahian and Assadollah Aghababa.

 8            This case shall remain OPEN pending resolution of the remaining Plaintiffs’ claims against

 9   Defendants.

10
     IT IS SO ORDERED.
11

12   Dated:     December 19, 2019                                /s/   Sheila K. Oberto              .
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
